                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Quincy J. Allen,                            )       Case No. 0:18-cv-01544-DCC-PJG
                                            )
                      Petitioner,           )
                                            )                      ORDER
vs.                                         )
                                            )
Willie D. Davis, Warden, Kirkland           )
Reception and Evaluation Center,            )
                                            )
                      Respondent.           )
                                            )

       Petitioner, Quincy J. Allen, filed this capital habeas matter on May 25, 2018. (ECF No. 1).

On May 15, 2019, Allen filed an amended petition, the operative pleading in this case. (ECF No.

39). On July 15, 2019, Respondent moved for summary judgment. (ECF No. 51).

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c), all pretrial

matters have been automatically referred to the assigned magistrate judge. The court now

withdraws the reference of Respondent’s motion for summary judgment (ECF No. 51) for

consideration without a report and recommendation. All other matters, including case management

and non-dispositive motions, remain referred to the magistrate judge.

       IT IS SO ORDERED.



                                                    s/Donald C. Coggins, Jr.
                                                    Donald C. Coggins, Jr.
                                                    United States District Judge

August 2, 2019
Spartanburg, South Carolina




                                                1
